In an action to recover damages for personal injuries, defendants appeal from a judgment of the Supreme Court, Nassau County, dated December 20, 1968, in favor of plaintiff, upon a jury verdict. Judgment reversed, on the law and the facts, and new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff shall serve and file a written stipulation consenting to reduce the amount of the verdict in his favor to $7,500 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the verdict was excessive to the extent indicated. Rabin, Acting P. J., Hopkins, Munder, Martuscello and Benjamin, JJ., concur.